Case 1:16-cr-00064-LAP Document 502 Filed 05/03/21 Page 1of1

DAVID K. BERTAN

ATTORNEY AT LAW
888 GRAND CONCOURSE, SUITE 1N
BRONX, NEW YORK 10451

(718) 742-1688
FAX (718) 585-8640
E-MAIL; DBERTAN@YAHOO,COM

May 3, 2021

Via ECF

Hon. Loretta A. Preska, United States District Judge
Southern District of New York

500 Pearl Street

New York, NY 10007-1312

Re: USAv. jonathan Golden
USA v. Herrera, et. al. Docket No. 16-Cr-64 (LAP)

Dear Judge Preska:

On September 23, 2016, this Court authorized me to retain Ms. Elba Perez, a
mitigation specialist, in order to assist me with the preparation of my pre-sentence
memorandum. Pursuant to my request (see attached), this Court authorized 50 hours
at an hourly rate of $75 per hour. Ms. Perez completed 52.2 hours of work on behalf
of Mr. Golden. Unfortunately, when Ms. Perez submitted her voucher, the eVoucher
system only allowed her to bill for $65/hour instead of $75/hour. As a result, ] am
requesting that this court authorize Ms. Perez to submit an additional voucher for
$522, representing the balance due for the time she spent working on behalf of Mr.
Golden.

 

Very truly yours,
Se
David K. Bertan

  

oer 5° Weta Ny

willed A. PRESKA
UNITED STATES DISTRICT JUDGE

sly [=I

 
